Citation Nr: 0831551	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
herniated nucleus pulposus, post-operative, prior to December 
7, 2005, and a disability rating higher than 40 percent from 
December 7, 2005, to the present.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

In August 2008, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant that he desires to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

In an August 2008 statement, the appellant indicated his 
desire to withdraw this appeal.  Hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.

ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


